Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered April 26, 1999, convicting defendant upon his plea of guilty of the crime of criminal contempt in the first degree.
Defense counsel seeks to be relieved from his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Defendant entered a knowing, voluntary and intelligent plea of guilty to criminal contempt in the first degree and was sentenced to 365 days in jail. His sentence is in accordance with the relevant statutory requirements and is not harsh and excessive. Accordingly, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Peters, J. P., Carpinello, Graffeo, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.